MEMORANDUM **
California state prisoner Alfonso Almasan Saavedra appeals pro se from the dis*748trict court’s judgment denying his 28 U.S.C. § 2254 petition, challenging his conviction for kidnapping, torture, inflicting corporal injury on a cohabitant, taking his four children with the intent of depriving their mother of her custody rights, abducting a child with the intent to conceal her from her lawful custodian, felony child endangerment and misdemeanor child endangerment. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Saavedra contends that the trial court’s jury instruction regarding prior bad acts of domestic violence to show propensity violated his rights by lessening the burden of proof. We conclude that any alleged error in the jury instructions did not render the proceedings fundamentally unfair and thus did not violate Saavedra’s right to due process. See Estelle v. McGuire, 502 U.S. 62, 71-73, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991); Gibson v. Ortiz, 387 F.3d 812, 822 (9th Cir.2004).
Accordingly, we conclude that the state court’s decision was not contrary to or an unreasonable application of clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.